Shaw, C. J.
The evidence offered by the plaintiffs, to prove that Manuel Spindle was a person of foreign birth, was not only competent, as of circumstances having a direct tendency to prove the fact in issue, but was amply sufficient for that purpose, and of such a nature and force, that a verdict against it could hardly have been sustained.
*354The evidence offered to prove the fact of Spindle’s naturalization was rightly rejected. The certificate directed by law to be issued is the primary evidence of naturalization, and is presumed to be in the custody of the party naturalized, or his representatives. Were such certificate produced, and its authenticity questioned, evidence offered of its former existence, and its loss, or ineffectual search for it, in the right place, then proof of the destruction by fire of the records of the court from which it purported to have been issued might be competent, as an excuse for not producing the corroborating evidence which such record would afford. But no evidence was offered tha such certificate had been inquired for where the law presumes it to be, or that such certificate had ever existed. Whether the fact of his holding real estate, or commanding a vessel of his own or others, which he could not legally do, without being a citizen of the United States, (which might well occur through his own ignorance or that of others,) would be competent as secondary evidence, there is no occasion here to express any ooinion. Exceptions overruled.